Citation Nr: 1816300	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable disability rating for a scar residual to right Achilles tendon rupture, status post repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, from October 1981 to September 1992, and from March 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO granted service connection and assigned an initial, 0 percent (noncompensable rating) for a scar residual to right Achilles tendon rupture, status post repair, effective December 8, 2010.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in November 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.  

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for adjudication of an inextricably intertwined claim, as well as for additional action specific to this claim  (as explained in more detail below).  After accomplishing further action, the AOJ continued to deny this claim (as reflected in a December 2017 supplemental SOC (SSOC)), and returned the claim to the Board.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for a scar, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's right Achilles tendon rupture resulted in an eight inch linear scar on his right heel.  

3.  The Veteran's scar residual to his right Achilles tendon rupture is superficial, completely healed, and not painful.


CONCLUSION OF LAW

The criteria for a compensable rating for scar residual to the Veteran's right Achilles tendon rupture are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes (DCs) 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially requires VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must also be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, following the award of service connection and the Veteran's disagreement with the rating assigned, the SOC set forth the criteria for higher ratings for scars. The RO failed to properly issue the Veteran VCAA-compliant notice prior to award of service connection or the subsequent denial of an initial, compensable rating.  In the April 2014 remand, the Board asked the AOJ send to the Veteran and his representative VCAA-compliant notice.  Following the remand,  In April 2014, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the higher rating claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also gave notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Additional notice, inviting the Veteran to provide further information and/or evidence, was provided in December 2015.  

Notably, there is no evidence or argument that the timing of this notice was in any way prejudicial to the Veteran.  In fact, after the AOJ provided the requested notice and afforded the Veteran full opportunity to respond, the claim was readjudicated in the December 2017 SSOC, followed by another period for response before the claim was returned to the Board.  See Mayfield v Nicholson, 20 Vet App 537, 543 (2006), see also Prickett v. Nicholson, 20 Vet App 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private treatment records, and reports of VA examinations and addendum opinions dated in January and February 2011 which address the residual scar to right Achilles tendon rupture.  In particular, the February 2011 clinician provided clinical findings that are adequate for  adjudication of the claim on appeal, despite the age of this report.  As indicated below, the Veteran has not presented or identified any additional documentary evidence providing a basis for evaluation of his Achilles tendon scars, despite being afforded multiple opportunities to do so.  

As of record and considered in connection with is appeal is the transcript of the April 2012  Board Hearing, along with various written documents provided by the Veteran.  During the hearing, the undersigned VLJ identified the issue on appeal, and elicited testimony from the Veteran as to severity of, and treatment for, his service-connected disability.   Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Although nothing during the hearing gave rise to the possibility that there was any existing, evidence pertinent to the current claim outstanding, the Board subsequently remanded the claim. Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

As indicated in the Introduction, above, in April 2014, the Board remanded the claim to the AOJ for adjudication of an inextricably intertwined claim.  However, to ensure that all due process requirements were met with respect to the current claim, the Board requested that the AOJ also sent to the Veteran a letter inviting him to provide information and/or evidence pertinent to the current claim.  As indicated above, such a letter was provided; however, the Veteran did not respond, and he has not otherwise furnished additional records or identified any treatment provider from whom records are outstanding.  Also, after the AOJ granted a separate 30 percent rating for residuals other than scars in June 2016,  consistent with the remand directive, the current claim was not readjudicated until December 2017, after the time period for appealing any decision with respect the inextricably intertwined issue had expired.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with).

Therefore, with respect to this claim, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Crop. V. Lydall, Inc., 159 F.3d 534, 549 (Fed. Circ. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that all of the evidence of record in the electronic claims file (in VBMS and Legacy Content Manager) has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim adjudicated below.

To warrant a compensable rating under applicable criteria pertaining to evaluation of scars, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800), be deep or cause limited motion and affect an area or areas exceeding at least six square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805.  

The rating schedule provides guidance for rating skin disabilities.  With regard to rating scars, a "deep scar" is one associated with underlying soft tissue damage, a "superficial scar" is one not associated with underlying soft tissue damage, and an "unstable scar" is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118.  

Here, following the Veteran's December 2003 ruptured Achilles tendon, the repair resulted in an eight centimeter linear scar on the back of his right heel.  The record reflects that the scar appeared normal post-surgery, was superficial, completely healed, and ranged from no pain at all to pain on palpation.  The February 2011 VA examiner noted a tingling-type flare sensation occurring two to three times per week with no precipitating or aggravating events.  However, in a March addendum, the examiner noted no pain, tenderness, or pain on palpation.  Such finding is consistent with the Veteran's Board hearing testimony that while he sometimes experiences  pins and needles tingling, the scar area itself is numb to the touch and "not exactly painful."  

On this record, there is no basis for assigning a compensable rating for the Veteran's disability.  The right Achilles heel scarring does not involve the head, face or neck and there is no evidence that such scarring causes any limitation of motion or function.  The scar does not affect an area exceeding at least six square inches (39 square centimeters) as it was consistently described throughout the record as an eight inch linear scar.  Lastly, there is no evidence in the record indicating the scar is unstable nor does the record indicate pain. 
 
Hence, a compensable rating for scarring residual to right Achilles tendon rupture is not warranted at any time pertinent to the current claim under any potentially   applicable diagnostic code.  As such, the assigned noncompensable rating is appropriate.  See 38 C.F.R. § 4.31.  The Board further notes that Veteran's service-connected disability has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's right Achilles scarring pursuant to Fenderson, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a compensable rating for the Veteran's right Achilles scarring at any pertinent point, this doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

As a final point, the Board notes that, in conjunction with the higher rating claims under consideration, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial, compensable disability rating for a scar residual to right Achilles tendon rupture, status post repair, is denied.




____________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


